Case 19-40263-bem        Doc 105     Filed 12/02/19 Entered 12/02/19 14:17:02             Desc Main
                                    Document      Page 1 of 6




                        IN THE UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                      ROME DIVISION

  IN RE:
                                                        CHAPTER 11
  ASPEN VILLAGE AT LOST MOUNTAIN
  MEMORY CARE, LLC,                                     CASE NO. 19-40263-BEM

             Debtor.

                  FOURTH MODIFICATION TO PLAN OF REORGANIZATION
        COMES NOW, Aspen Village at Lost Mountain Memory Care, LLC (“Debtor”) and files this

 Fourth Modification to Plan of Reorganization (“Modification”). In support of the Modification,

 Debtor shows the Court as follows:

        1.      Debtor filed its “Disclosure Statement for Plan of Reorganization” (Doc. No. 41),

 on April 15, 2019, as supplemented on July 2, 2019 pursuant to the “Supplement to Disclosure

 Statement” (Doc. No. 58) (collectively, the “Disclosure Statement”), referring to its “Plan of

 Reorganization” (Doc. No. 42) (as amended or modified, the “Plan”).

        2.      The Court entered an order approving the Disclosure Statement on August 1, 2019

 (Doc. No. 66) and setting the deadline for objections to the Plan and deadline for casting ballots

 regarding the Plan as September 3, 2019.

        3.      Debtor filed its First Modification to Plan of Reorganization (Doc. No. 82) on August

 30, 2019.

        4.      Debtor filed its Second Modification to Plan of Reorganization (Doc. No. 83) on

 August 30, 2019 (the “Second Modification”).

        5.      Debtor filed its Third Modification to Plan of Reorganization on September 13, 2019

 (Doc. No. 94) (the “Third Modification”).

        6.      On September 19, 2019, the Court held a Confirmation Hearing to consider

 confirmation of the Plan.
Case 19-40263-bem        Doc 105      Filed 12/02/19 Entered 12/02/19 14:17:02             Desc Main
                                     Document      Page 2 of 6




        7.      On November 26, 2019, the Court entered an “Order On Confirmation of Debtor’s

 Third Amended Plan of Reorganization Dated September 13, 2019” (Doc. No. 103) (the

 “Confirmation Hearing Order”). Pursuant to the Confirmation Hearing Order, the Court denied

 confirmation of the Plan but allowed Debtor the opportunity to amend the Plan on or before

 January 30, 2020 to address the Court’s finding that Debtor must pay the present value of MidCap

 Funding Investment IV, LLC’s (“Midcap”) Allowed Class 6 Secured Claim rather than only paying

 interest on the principal portion of the same.

        8.      Debtor modifies the Plan to satisfy the Court’s findings in the Confirmation Order.

        9.      Debtor hereby modifies the Plan in accordance with Sections 1125 and 1127 of

 the Bankruptcy Code. The changes in this Fourth Modification do not materially or adversely

 affect the rights of any parties in interest which have not had notice and an opportunity to be heard

 with regard thereto.

        10.     Article 4.6, Secured Claim of MidCap Funding Investment IV, LLC, shall be

 modified as follows:

                a. The following sentence shall be deleted: “Interest shall accrue on the principal

                    balance of the Allowed Class 6 Secured Claim at the rate of seven and one-

                    half percent (7.5%) per annum” (the “Deleted Interest Sentence.”).

                b. The Deleted Interest Sentence shall be replaced with the following sentence:

                    “Interest shall accrue on the Allowed Class 6 Secured Claim at the rate of

                    seven and one-half percent (7.5%) per annum.”

                c. As announced at the Confirmation Hearing, Article 4.6 is further modified or

                    clarified to provide that nothing in the Pre-Petition Loan Documents or

                    otherwise shall prevent Debtor from implementing and performing the Plan,

                    including without limitation any prohibition in the Pre-Petition Loan Documents




                                                  2
Case 19-40263-bem     Doc 105     Filed 12/02/19 Entered 12/02/19 14:17:02           Desc Main
                                 Document      Page 3 of 6




                regarding changes in ownership or the issuance of equity in Debtor or other

                obligors or guarantors.

      11.   Except as expressly set forth in this Modification, the First Modification, Second

            Modification, and Third Modification, all terms and provisions of the Plan remain in

            full force and effect.

      Submitted this 2nd day of December, 2019.

                                          ASPEN VILLAGE AT LOST MOUNTAIN
                                          ASSISTED LIVING, LLC
                                          By: /s/ Anderson Glover
                                          Name: Anderson Glover
                                          Title: Manager


                                          JONES & WALDEN, LLC
                                          /s/ Leslie Pineyro
                                          Leslie Pineyro
                                          Georgia Bar No. 969800
                                          Leon S. Jones
                                          Georgia Bar No. 003980
                                          21 Eighth Street, NE
                                          Atlanta, Georgia 30309
                                          (404) 564-9300
                                          Attorneys for Debtor




                                             3
Case 19-40263-bem         Doc 105      Filed 12/02/19 Entered 12/02/19 14:17:02               Desc Main
                                      Document      Page 4 of 6




                         IN THE UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF GEORGIA
                                       ROME DIVISION

  IN RE:
                                                           CHAPTER 11
  ASPEN VILLAGE AT LOST MOUNTAIN
  MEMORY CARE, LLC,                                        CASE NO. 19-40263-BEM

            Debtor.

                                     CERTIFICATE OF SERVICE

         This is to certify that I have on this day electronically filed the foregoing Fourth Modification
 to Plan of Reorganization (“Modification”) using the Bankruptcy Court’s Electronic Case Filing
 program, which sends a notice of and an accompanying link to the Modification to the following
 parties who have appeared in this case under the Bankruptcy Court’s Electronic Case Filing
 Program:

     •   Evan M. Altman evan.altman@laslawgroup.com, johanna@laslawgroup.com
     •   David N. Bryman dbryman@brymanclerke.com, mwigley@brymanclerke.com
     •   Taylor L. Dove tdove@huntermaclean.com, gfischer@huntermaclean.com
     •   Lindsay P. S. Kolba lindsay.p.kolba@usdoj.gov, lisa.maness@usdoj.gov
     •   Francesca Macchiaverna fmacchiaverna@huntermaclean.com,
         btees@huntermaclean.com
     •   Martin P. Ochs martin.p.ochs@usdoj.gov

         I further certify that on this day I caused a copy of the Modification to be served via U.S.
 First Class Mail on the attached matrix with adequate postage prepaid and via email on the
 following parties at the address shown below:

 Anderson Glover
 andersonglover@rocketmail.com

         This 2nd day of December, 2019.

                                                        JONES & WALDEN, LLC
                                                        /s/ Leslie Pineyro
                                                        Leslie Pineyro
                                                        Georgia Bar No. 969800
                                                        21 Eighth Street, NE
                                                        Atlanta, Georgia 30309
                                                        (404) 564-9300
                                                        lpineyro@joneswalden.com
                                                        Attorney for Debtor




                                                    4
              Case
Label Matrix for  local19-40263-bem
                        noticing            Doc 105     Filed Rd
                                                 3333 Piedmont  12/02/19
                                                                  NE      Entered 12/02/19 14:17:02     Desc Main
113E-4                                                Document
                                                 Bryan Harrison        Page 5 of 6
Case 19-40263-bem                                Locke Lord LLP
Northern District of Georgia                     3333 Piedmont Rd NE, STE 1200
Rome                                             Atlanta, GA 30305-1724
Mon Dec 2 12:18:19 EST 2019
                                                 Anderson Glover                         Aspen Village At Lost Mountain Memory Care,
                                                 PO Box 211                              2860 Overlook Court
                                                 3600 Dallas Hwy                         Atlanta, GA 30324-7507
                                                 Marietta, GA 30064-1675


                                                 Chris Carr, Attorney Genr’l GA          DeFoor Acoustical, Inc.
                                                 Office of the Attorney General          Attn: D Jay DeFoor, Registered Agent
                                                 40 Capitol Square, SW                   164 Giles Road
                                                 Atlanta, GA 30334-9057                  Warner Robins GA 31093-8928


                                                 GCD & Associates, LLC                   GCD & Associates, LLC
                                                 2901 Ridgelock Court                    P.O. Box 81811
                                                 Atlanta, GA 30360-1420                  Atlanta, GA 30366-1811



                                                 (p)GEORGIA DEPARTMENT OF REVENUE        Georgia Dept. of Labor
                                                 COMPLIANCE DIVISION                     Suite 826
                                                 ARCS BANKRUPTCY                         148 Andrew Young Inter. Blvd., NE
                                                 1800 CENTURY BLVD NE SUITE 9100         Atlanta GA 30303-1751
                                                 ATLANTA GA 30345-3202

Georgia Dept. of Labor                           Guy Cherwonuk                           Harris Ventures, Inc.
Suite 910                                        5655 Lake Acworth Drive                 2650 Holcomb Bridge Road
148 Andrew Young Inter. Blvd., NE                Suite 310                               Suite 630
Atlanta GA 30303-1751                            Acworth, GA 30101-7329                  Alpharetta, GA 30022-5343


INTERNAL REVENUE SERVICE                                                                 Internal Revenue Service
P O BOX 7346                                                                             Central Insolvency Office
2970 MARKET STREET                                                                       401 West Peachtree St. NW
PHILADELPHIA, PA. 19104-5002                                                             Atlanta, GA 30308


 William Barr US Attny General                   John McClaugherty
950 Pennsylvania Avenue, NW                      1863 Tristan Drive, SE
Washington, DC 20530-0009                        Smyrna GA 30080-6485



Kelly C. Zambetti as Attorney in Fact for                                                Laurio Contractor
Joyce G. Chapman, Creditor                                                               216 Will Creek Drive
7570 Wentworth Drive                                                                     Canton, GA 30115-5111
Duluth GA 30097-1611


Lynne Riley                                                                              Marcus & Millichap Real Estate Investment Se
State of Georgia Revenue Commi                                                           1100 Abernathy Road, NE Ste 600
1800 Century Blvd, N.E.                                                                  Atlanta, GA 30328-5628
Atlanta, GA 30345-3202
              Case
Mark Butler, Comm.     19-40263-bem
                   of Labor           Doc 105
                                           MidCap Filed
                                                  Funding 12/02/19
                                                          Investment IV, Entered
                                                                         LLC      12/02/19 14:17:02    Desc Main
Georgia Department of Labor                     Document
                                           P.O. Box 9848           Page    6 of 6
148 Andrew Young Int’t, #900                Savannah, GA 31412-0048
Atlanta, GA 30303-1732


                                                                                        Office Of the Chief Co. IRS
                                                                                        1111 Constitution Ave
                                                                                        Washington, DC 20224-0001



Paces Ferry Builders, LLC                   Paulding County Tax Comm
300 Sablewood Drive                         240 Constitution Boulevard
Alpharetta, GA 30004-8049                   Room 3006
                                            Dallas, GA 30132-4614


                                            Pro-Tec Fire & Sprinkler, Inc.              Robert L. Fouse
                                            2330 Pro-Tec Way                            2794 S. Cherokee Lane
                                            Suite B                                     Woodstock, GA 30188-4450
                                            Loganville, GA 30052-3683


Secretary of the Treasury                   Sunbelt Rentals, Inc.                       U. S. Securities and Exchange Commission
15th & Pennsylvania Avenue, NW              2341 Deerfield Drive                        Office of Reorganization
Washington, DC 20200                        Fort Mill, SC 29715-8298                    Suite 900
                                                                                        950 East Paces Ferry Road, NE
                                                                                        Atlanta, GA 30326-1382

U.S. Attorney                               United States Attorney
1800 Richard Russell Building               Northern District of Georgia
75 Ted Turner Dr., SW                       75 Ted Turner Drive SW, Suite 600
Atlanta, GA 30303-3315                      Atlanta GA 30303-3309


Xeritech, LLC
P.O. Box 467562
Atlanta, GA 31146-7562
